      Case 1:21-mj-08226-UA Document 1 Filed 08/20/21 Page 1 of 11



Approved: ________________________________
          MATTHEW R. SHAHABIAN
          Assistant United States Attorney

Before:    THE HONORABLE SARAH L. CAVE
           United States Magistrate Judge
           Southern District of New York
- - - - - - - - - - - - - - - - - - x
                                              21 MAG 8226
UNITED STATES OF AMERICA                  :   SEALED COMPLAINT

          - v. -                          :   Violations of
                                              18 U.S.C. §§ 922(g)(1),
YUSHANE CAMPBELL,                         :   924(a)(2), and (2)
    a/k/a “Christopher Williams,”
    a/k/a “Sunny Benjii,”                 :   COUNTY OF OFFENSE:
                                              BRONX
     Defendant.                           :
- - - - - - - - - - - - - - - - - - X

SOUTHERN DISTRICT OF NEW YORK, ss.:

          ELVIS COLE, being duly sworn, deposes and says that he
is a Detective with the Violent Crimes Squad of the New York
City Police Department (“NYPD”), and charges as follows:

                              COUNT ONE

          1.   On or about April 26, 2021, in the Southern
District of New York and elsewhere, YUSHANE CAMPBELL, a/k/a
“Christopher Williams,” a/k/a “Sunny Benjii,” the defendant,
knowing he had previously been convicted in a court of a crime
punishable by imprisonment for a term exceeding one year,
knowingly did possess ammunition, to wit, three Winchester nine-
millimeter caliber cartridges, and the ammunition was in and
affecting commerce.

  (Title 18, United States Code, Sections 922(g)(1), 924(a)(2),
                            and (2).)

          The bases for my knowledge and for the foregoing
charge are, in part, as follows:

          2.   I am a Detective assigned to the Violent Crimes
Squad of the NYPD, and I have been personally involved in the
investigation of this matter. This affidavit is based upon my
       Case 1:21-mj-08226-UA Document 1 Filed 08/20/21 Page 2 of 11



                                2
personal participation in the investigation of this matter, my
conversations with law enforcement agents, as well as my
examination of reports and records. Because this affidavit is
being submitted for the limited purpose of establishing probable
cause, it does not include all the facts that I have learned
during the course of my investigation. Where the contents of
documents and the actions, statements and conversations of
others are reported herein, they are reported in substance and
in part.

          3.   Based on my review of surveillance footage, my
conversations with NYPD officers, and my review of reports
prepared by NYPD officers, I know that on or about April 26,
2021, at approximately 7:48 a.m., a shootout (the “Shootout”)
occurred between two men in the vicinity of the intersection of
White Plains Road and Penfield Street in the Bronx.

          4.   Based on my review of surveillance footage
(“Video-1”) recovered from the vicinity of 4769 White Plains
Road, as well as my conversations with NYPD officers and reports
prepared by NYPD officers who spoke to witnesses, I know that,
approximately one minute prior to the Shootout, a man (“Suspect-
1”) standing on the sidewalk on White Plains Road gets into what
appears to be a verbal dispute with someone sitting in a parked
vehicle (“Car-1”).

          5.   Based on my review of surveillance footage
(“Video-2”) recovered from the vicinity of 4759 White Plains, I
have learned the following:

             a. Immediately prior to the Shootout, Suspect-1
appears to be walking away from Car-1. Two men get out of Car-1,
one from the driver’s side (the “Driver”) and one from the
passenger’s side (the “Passenger”). The Passenger walks towards
Suspect-1.

             b. Suspect-1 turns around and points his arm towards
the Passenger in a manner that, based on my training and
experience, I believe shows Suspect-1 is pointing a handgun at
the Passenger. The Passenger responds to Suspect-1 by stepping
backwards away from Suspect-1’s outstretched arm.

             c. When the Driver notices that Suspect-1 has his
arm raised and pointed at the Passenger, the Driver in turn
raises his arms in a manner that, based on my training and
experience, I believe shows the Driver pointing a handgun at
      Case 1:21-mj-08226-UA Document 1 Filed 08/20/21 Page 3 of 11



                                3
Suspect-1. Suspect-1 ducks away from the Driver and runs
southbound down White Plains Road.

             d. Based on my review of Video-2, I know that
Suspect-1 is wearing what appears to be a dark-colored hooded
sweatshirt, grey pants with what appears to be a black marking
on the upper thighs, and dark-colored sneakers.

          6.   Based on my review of surveillance footage
(“Video-3”) recovered from the vicinity of 4759 White Plains
Road, I know that Suspect-1 runs only a short distance
southbound on White Plains Road before ducking behind a minivan
(“Car-2”), and then an SUV parked on White Plains Road (“Car-
3”). Based on my review of Video-2, Video-3, two other
surveillance videos recovered from the vicinity of 4759 White
Plains Road (“Videos-4 and -5”) and surveillance video recovered
from the vicinity of 4770 White Plains Road (“Video-6”), I know
that Suspect-1 and the Driver engage in the Shootout. A muzzle
flash is visible in Video-3 from the handgun in Suspect-1’s
hand. After a short exchange of gunfire, Suspect-1 runs into a
bodega (the “Bodega”) across the sidewalk from Car-3. Suspect-1
is visibly limping and avoiding putting weight on his left leg.
He is wearing what appears to be a black hooded sweatshirt, grey
pants with two short black stripes running vertically down the
side of the pants from the waist to the mid-thigh, and black
sneakers.

               a.   Two pictures of Suspect-1 behind Car-2 taken
from Video-4 appears below:




               b.   A picture of Suspect-1 behind Car-3 taken
from Video-5 appears below:
      Case 1:21-mj-08226-UA Document 1 Filed 08/20/21 Page 4 of 11



                                   4




               c.   A picture of Suspect-1 behind Car-3 taken
from Video-6 appears below:




          7.   Based on my review of Video-5, I know that after
Suspect-1 runs into the Bodega, Suspect-1, while holding what
appears to be a handgun, examines his upper left thigh. He
places his gun inside his jacket pocket and leaves the Bodega. A
picture of Suspect-1 taken from Video-5 appears below:
      Case 1:21-mj-08226-UA Document 1 Filed 08/20/21 Page 5 of 11



                                   5




          8.   Based on my review of Video-6, I know that when
Suspect-1 exits the Bodega, he walks east across White Plains
Road and down Penfield Street. He is limping and avoiding
putting weight on his left leg. A picture of Suspect-1 taken
from Video-6 showing him walking down Penfield Street appears
below:
       Case 1:21-mj-08226-UA Document 1 Filed 08/20/21 Page 6 of 11



                                    6


          9.   Based on my review of surveillance video (“Video-
7”) recovered from the vicinity of Penfield Street, I know that
Suspect-1 walked down Penfield Street and entered a driveway in
the vicinity of 716 Penfield Street. He is limping and favoring
his left leg. A picture of Suspect-1 taken from Video-7 appears
below:




          10. Based on my conversations with NYPD officers and
detectives and my review of law enforcement reports, I have
learned that:

             a. NYPD officers arrived on the scene of the
Shootout less than 15 minutes after it began.

             b. While canvassing the area, NYPD officers found a
white iPhone (the “Cellphone”) behind the vicinity of 718
Penfield Street. Based on my training and experience, as well
as my review of law enforcement reports and conversations with
NYPD officers and detectives, I know that the Cellphone was
covered in blood and sustained damage consistent with being
struck by a bullet.

             c. Officers also recovered three shell casings (the
“Suspect-1 Casings”) from the vicinity of White Plains Road
adjacent to Cars-2 and -3, which I have learned law enforcement
officers determined were from 9 millimeter caliber cartridges.
Officers also recovered five shell casings (the “Driver
Casings”) from the vicinity of Car-1, which law enforcement
officers determined were from .40 caliber cartridges. Based on
my training, experience, and investigation in this case, I know
that this means the Suspect-1 Casings were discharged from a
       Case 1:21-mj-08226-UA Document 1 Filed 08/20/21 Page 7 of 11



                                7
different gun than the Driver Casings and that, based on the
relative position of the casings to the surveillance video I
reviewed, the Suspect-1 Casings were discharged by the gun fired
by Suspect-1 and the Driver Casings were discharged by the gun
fired by the Driver.

          11. Based on my review of surveillance video (“Video-
8”) recovered from the Bodega, I know that Suspect-1 was inside
the Bodega at approximately 7:46 a.m., two minutes before the
Shootout. Two pictures of Suspect-1 taken from Video-8 appear
below:




          12. Based on my conversations with law enforcement
officers, and my review of law enforcement reports prepared by
NYPD officers and Mount Vernon Police Department (“MVPD”)
officers, body camera footage, and records provided by a
hospital (“Hospital-1”) located in the vicinity of Mount Vernon,
New York, I have learned the following:

             a. On or about April 26, 2021, at approximately 8:20
a.m., a man (“Man-1”) walked into Hospital-1 with a gunshot
wound in his upper left thigh. A MVPD officer interviewed Man-
      Case 1:21-mj-08226-UA Document 1 Filed 08/20/21 Page 8 of 11



                                8
1, who identified himself as “Christopher Williams” and gave the
same date of birth as YUSHANE CAMPBELL, the defendant.

             b. Surveillance video (“Videos-9, -10, and -11”)
provided by Hospital-1 shows Man-1 walking in Hospital-1 wearing
a black t-shirt, grey sweatpants with two short black stripes
running vertically down the side of the pants from the waist to
the mid-thigh, and black sneakers. Pictures of Man-1 from
Videos-9, -10, and -11 appear below:




          13. Based on the foregoing, I believe that Suspect-1
and Man-1 are the same person. In addition, based on my
comparison of Suspect-1 as depicted in Video-8, and Man-1 as
depicted in Videos-9, -10, and -11, to a law enforcement photo
(“Photo-1”) of YUSHANE CAMPBELL, a/k/a “Christopher Williams,”
a/k/a “Sunny Benjii,” the defendant, I believe that Suspect-1
and Man-1 are CAMPBELL. Photo-1 appears below:
       Case 1:21-mj-08226-UA Document 1 Filed 08/20/21 Page 9 of 11



                                    9




           14. I have learned that, on or about April 29, 2021,
law enforcement officers identified two social media profiles
(“Users-1 and -2”) on two social media websites (“Websites-1 and
-2”) as belonging to YUSHANE CAMPBELL, a/k/a “Christopher
Williams, a/k/a “Sunny Benjii,” the defendant. Specifically,
based on law enforcement reports prepared using publicly
available information from Websites-1 and -2, I have learned the
following:

             a. At the time law enforcement officers reviewed the
public profiles for Users-1 and -2, both Users-1 and -2 used the
same profile name, “Sunny Benjii,” and the same profile picture
(“Photo-2”). Photo-2 appears below (on the left hand side) next
to Photo-1:
      Case 1:21-mj-08226-UA Document 1 Filed 08/20/21 Page 10 of 11



                                 10
             b. On CAMPBELL’s birthday in 2020, another user of
Website-1 wished User-1 a happy birthday.

             c. One of the publicly available photos (“Photo-3”)
for User-2’s profile on Website-2 shows a man who based on my
comparison to Photo-1, I believe to be CAMPBELL, and who, based
on hairstyle, appearance, and the same t-shirt and sun chain, I
believe to be the same person as Man-1. Photo-3 (on the left
hand side) appears below next to a picture taken from Video-10:




          15. Based on the foregoing, there is probable cause
to believe that YUSHANE CAMPBELL, a/k/a “Christopher Williams,”
a/k/a “Sunny Benjii,” the defendant, is Suspect-1.

          16. Based on my communications with a Special Agent
from the Bureau of Alcohol, Tobacco, Firearms and Explosives who
is familiar with the manufacturing of firearm and ammunition and
who reviewed photographs of the Suspect-1 Casings, I am aware
that the Suspect-1 Casings are Winchester brand 9 millimeter
spent shell casings that were not manufactured in the State of
New York.

          17. Based on my review of criminal history records
pertaining to YUSHANE CAMPBELL, a/k/a “Christopher Williams,”
a/k/a “Sunny Benjii,” the defendant, I know that:
      Case 1:21-mj-08226-UA Document 1 Filed 08/20/21 Page 11 of 11



                                 11
             a. CAMPBELL was convicted on or about July 12, 2013,
in Bronx County Supreme Court, for Burglary in the Third Degree,
in violation of New York Penal Law § 140.20, a class D felony,
for which CAMPBELL was sentenced to 2 to 4 years’ imprisonment.

             b. CAMPBELL was convicted on or about February 1,
2010, in Bronx County Supreme Court, for Attempted Robbery in
the Second Degree, in violation of New York Penal Law § 160.10,
a class D felony, for which CAMPBELL was sentenced to 2 years’
imprisonment.

          WHEREFORE, deponent respectfully requests that YUSHANE
CAMPBELL, a/k/a “Christopher Williams,” a/k/a “Sunny Benjii,”
the defendant, be arrested, and imprisoned or bailed, as the
case may be.


                           /s Elvis Cole (By Court with
                           Authorization)_
                           Detective Elvis Cole
                           New York City Police Department

Sworn to before me by reliable
electronic means pursuant to Fed.
R. Cr. P. 4.1 & 41(d)(3)this
20th day of August, 2021


_________________________________
_ THE HONORABLE SARAH L. CAVE
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK
